                                                                     ---·~-------------------- ~-------- ------------

                                                                         USOCSDNY                                  i
                                                                         nncr
                                                                         LIV
                                                                                Tl\ 1lr"'- l'T
                                                                               LJi\lLl   ~   1
                                                                                                                    I
                                                                                                                    !

                                                                         ELECTRONICALLY F1LED)
                                                                         DOC#: _ _ _- r -              .---         !
UNITED STATES DISTRICT COURT
                                                                                 rn:~o_:A[(tzl~i
                                                                                                      7




SOUTHERN DISTRICT OF NEW YORK                                        1
                                                                         DATE
------------------------------------------------------------X
PHILANDER PHILIPPEAUX,
                     Plaintiff,                                                 19   CIVIL 2205 (RA)

                 -against-                                                           JUDGMENT

AL YIN ERNEST ENTIN, ENTIN & DELLA
FERA, P.A., JOYCE LONDON, JOYCE
LONDON, P.C., AND CHRISTOPHER
MADIOU, ESQ.,
                       Defendants.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated February 5, 2020, the Report and Recommendation is adopted

in its entirety. Defendants' motions to dismiss are granted and this case is dismissed with

prejudice; accordingly, the case is closed.

Dated: New York, New York
       February 6, 2020


                                                                         RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:

                                                                          ~
